Citation Nr: 1636424	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-20 111A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability to include as due to exposure to environmental hazards in the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service November 1982 to March 1997

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Board issued a decision addressing the issues of entitlement to service connection for a skin rash of the arms; a disorder manifested by memory loss and insomnia; and bilateral hearing loss.  The Board reopened and remanded the skin rash, and memory loss and insomnia claims; and denied the petition to reopen the bilateral hearing loss claim.  However, also on appeal at that time was the issue of the Veteran's entitlement to service connection for an eye disability which was not addressed by the Board at the time.  This decision supplements the January 2016 decision in order to address the remaining issue that was on appeal at the time.  The other two issues referenced herein (service connection for skin rash, and memory loss and insomnia) have not been returned to the Board following the January 2016 remand for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an eye disability due to his exposure to environmental hazards in the Gulf War.  He has submitted multiple lay statements indicating that he has problems with his eyesight and that he wears prescription glasses for correction thereof.  In April 2012, the Veteran was afforded a Gulf War General Medical Examination.  In the examination report, the examiner did not identify an eye disability, but it does not appear that an eye evaluation was conducted.  In fact, the examination form indicated that vision examinations were to be conducted by a specialist.  A vision examination by a specialist was not accomplished.  Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that the Veteran should be afforded a vision examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye/vision examination by an ophthalmologist to determine the nature and etiology of any current eye disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current eye/visual disability had its clinical onset during service or is related to any in-service disease, event, or injury to specifically include as due to exposure to environmental hazards in the Gulf War.  

In his/her assessment, if the examiner determines that the Veteran has a refractive error of the eyes or other congenital or developmental defect, the examiner should specifically indicate whether it is more likely than not, less likely than not, or at least as likely as not, that the refractive error of the eyes or other congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability, to specifically include as due to exposure to environmental hazards in the Gulf War.  

If the examiner identifies eye symptoms that cannot be attributed to a known clinical diagnosis, the examiner must provide an opinion as to whether any such eye symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

